DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 8 August 2022.  Claims 1-3 and 12-14 have been amendment.  Claims 16-20 have been cancelled.  Claims 1-15 and 21-25 are currently pending and have been examined. 
Claim Objections
Claims 1-15 and 21-25 are  objected to as being rejected under The nonstatutory double patenting,  but would be allowable if applicant filed the terminal disclaimer for  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  the patented application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 21-25 are  rejected on the ground of nonstatutory double patenting over claims 1-20  of U.S. Patent No. 10,967,277  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
17/249,379
10,967,277
1. A sponsor matching system comprising: one or more data stores configured to store computer-executable instructions; 

a network interface configured to communicate over a network; and one or more physical computer processors in communication with the one or more data stores, wherein the computer-executable instructions, when executed, configure the one or more physical computer processors to: 

execute an instance of an online game during runtime of a gameplay session, wherein the execution of the instance of the online game includes performing operations in the instance in response to commands received over the network via the network interface and from a player computing systems;

 generate game state information that is transmitted to the player computing systems over the network via the network interface, wherein the game state information facilitates presentation of a virtual environment of the online game to players via the player computing systems; 

receive, via the network interface from the player computing systems, player data; receive, via the network interface from a first sponsor, a sponsorship request that includes sponsorship criteria; 

apply a sponsorship and player matching model to the player data based at least in part on the sponsorship criteria, wherein the sponsorship and player matching model identifies a first subset of players that satisfies the sponsorship criteria; 

select a first player of the first subset of players to receive sponsorship data corresponding to sponsorship of the first player by the first sponsor, wherein the sponsorship data includes virtual sponsorship content identifying the first sponsor
receive via the network interface form the player computing system, a first indication of a selection of a the first sponsor and the virtual sponsorship content; and 

transmit, via the network interface, updated sponsorship data to a first player computing system associated with the first player wherein the updated sponsorship data is data at least in part on the first indication such that the instance of the online game with is rendered with a texture that includes the virtual sponsorship content within the virtual environment during runtime of the gameplay session.
1. A computing system comprising: one or more data stores configured to store: 

sponsorship criteria associated with sponsor accounts, wherein the sponsorship criteria identifies a type of player associated with one or more video games, and wherein the sponsor accounts includes a first sponsor account associated with a first sponsor; and 

player data associated with player accounts, wherein the player accounts include a first player account associated with a first player;

 a network interface configured to communicate over a network with player computing systems and sponsor computing systems, wherein the player computing systems include a first player computing system associated with the first player, and the sponsor computing systems include a first sponsor computing system associated with the first sponsor; and 
one or more physical computer processors in communication with the one or more data stores, wherein computer-executable instructions, when executed, configure the one or more physical computer processors to: 


execute an instance of an online game, wherein the execution of the instance of the online game further enables participation of players within the online game by performing operations in the instance in response to commands received over the network via the network interface and from the player computing systems; 

generate game state information that is transmitted to the player computing systems over the network via the network interface, wherein the game state information facilitates presentation of a virtual environment of the online game to the players via the player computing systems, and wherein the players include the first player; 

receive, via the network interface, player data from the player computing systems, wherein the player computing systems are associated with the player accounts; receive, via the network interface, a first sponsorship request from the first sponsor computing system, wherein the first sponsorship request includes first sponsorship criteria and is associated with the first sponsor account; 

apply a sponsorship and player matching model to the player data based at least in part on the first sponsorship criteria, wherein the sponsorship and player matching model identifies a first subset of player accounts that satisfies the first sponsorship criteria associated with the first sponsor account, wherein the first subset of player accounts includes the first player account; 

select the first player account of the first subset of player accounts to receive first sponsorship data associated with sponsorship of the first player account by the first sponsor account, wherein the first sponsorship data includes virtual sponsorship content identifying the first sponsor; and 

transmit, via the network interface, the first sponsorship data to the first player account such that a virtual character model associated with the first player account is rendered with a texture that includes the virtual sponsorship content within the virtual environment during runtime of the gameplay session of the instance of the online game.



Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wordings are different, the limitation carried are either inherently implied or would have been obvious to one of ordinary skill in the art, or otherwise described in language that do not carry patentable with (intended user, narrative language etc..).  17/249,379’s major differencing in the language  by lacking of the “wherein the sponsorship criteria  identify a type of player associated  with one or more widow game, and wherein  the sponsor account includes a first sponsor account associated with the first sponsor” .  While the nature of the limitation  are different, however do not result in a patternable distinction, in either case, the received request including the sponsorship criteria must include  an account and which also further defining what the sponsorship criteria should have include.  This omitted limitation however is deemed as irrelevant in the inventive concept as it does not participate and/or linked to other steps in a patentable matter.   Further, it is widely known in the art that, in order to effectively preserve record  for future reference and/or claiming a slightly  broader limitation  which is merely covering nearly identity subject  matter in order to extend the patent right beyond the expiration date of the full statutory term.
  
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.



The following prior arts applied in this Office Action
Gadher et al (US Pub., 2013/0184071 A1) discloses system and methods for automated discovery of gaming preferences and delivery of gaming choices-based gaming preferences are disclosed.   The system and methods may operate in real time an may detect and analyze data representing various game features and/or game player behavior and match the data with predetermined models, profiles or game player types. Game choice may then be presented to the game player based on the analysis of the data (abstract), partitioning, with processor, a set of data into one or more game play periods, the set of data being related to one or more game factors; analyzing, with a processor, the set of data within each game play period and creating, with a processor, at least one game player type based at least in part on the analysis of data [selecting player] from one or more game play period (paragraph [0009]), the player  actions collector 58 collects player data from the moment a player inserts a plyer card or begins a wager game (paragraph [0036]) and  match the player’s session gaming behavior with one or more specific clusters of game content that have previously been identified by the data mining steps, described herein (those steps involved in cluster model generation or other suitable analysis) (paragraph [0037]).  
Low et al (US Pub., 2008/0032787 A1)  disclose described herein are systems and methods the offer a personalized set of recommended games to an individual.  The systems and methods collect personal game selection information for a person, such as demographic information and/or previous gaming experience data (abstract) selecting the set of recommended games, from a set of available games, for the person using the person using personal game selection information (paragraph [0006]).  
Washington et al (US Pub., 2019/0378369 A1) discloses a computer-implemented method may comprise providing an electronic gaming machine (EGM) in a casino, the EGM comprising at least one processor, a display and an input interface. The EGM may be configured to generate a virtual game play environment enabling wager-based game play by a player using the input interface. A computing device may be disposed within the enclosure of the EGM, the computing device being separate from and unconnected to the at least  one processor and the input interface of the EGM.
Van Luchene (US Pub., 2007/0191104 A1) discloses a system and method to allow players of a video game to form sponsorship contracts with one another such that a first player can agree, explicitly or implicitly, to provide a second player with an initial playing advantage in return for deferred compensation. The deferred compensation may be based on the second player's performance in the game.
However, None of the above reference either alone or in combination teaches or suggests apply a sponsorship and player matching model to the player data based at least in part on the sponsorship criteria, wherein the sponsorship and player matching model identifies a first subset of players that satisfies the sponsorship criteria; select a first player of the first subset of players to receive sponsorship data corresponding to sponsorship of the first player by the first sponsor, wherein the sponsorship data includes virtual sponsorship content identifying the first sponsor;  receive, via the network  interface from the player computing system, a first indication of a selection  of the first sponsor and the virtual sponsorship content and   transmit, via the network interface,  updated sponsorship data to a first player computing system associated with the first player wherein the updated sponsorship data is based at least in part on the first indication such that  the instance of the online game the virtual sponsorship content within the virtual environment during runtime of the gameplay session.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682